     Case 2:14-cr-00086-CJB-JVM Document 513 Filed 06/04/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                    CRIMINAL ACTION
   AMERICA

   VERSUS                                              No.: 14-86

   JASON PAYNE                                         SECTION: “J” (1)




                                 ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 503) filed

by Defendant, Jason Payne, and an opposition thereto (Rec. Doc. 511) filed by the

Government. Having considered the motions and legal memoranda, the record, and

the applicable law, the Court finds that Defendant’s motion is DENIED as

premature.

                 FACTS AND PROCEDURAL BACKGROUND

      On February 4, 2016 Defendant was sentenced by this Court to 140 months

imprisonment after pleading guilty to conspiracy to distribute over one kilogram of

heroin. (Rec. Doc. 325). Defendant is currently incarcerated at FCI Three Rivers with

a projected released date of June 16, 2024. On May 27, 2020, the Court received

Defendant’s present motion seeking compassionate release under 18 U.S.C. §

3582(c)(1)(A). Defendant cites the potential outbreak of Covid-19 at his place of

imprisonment, as well as his history of good behavior while incarcerated, as grounds

for his compassionate release.
     Case 2:14-cr-00086-CJB-JVM Document 513 Filed 06/04/20 Page 2 of 3



                                   DISCUSSION

      If “extraordinary and compelling reasons exist,” a district court has the

authority to reduce a prisoner’s sentence via compassionate release. § 3582(c)(1)(A).

Before hearing the merits of a prisoner’s compassionate release motion, however, a

prisoner must first meet certain procedural requirements. Specifically, a district

court may only entertain a compassionate release motion if it is filed “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or after thirty days

have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id. Although the Court recognizes that a minority of

district courts, primarily in the Second Circuit, have found these requirements to

be waivable by the sentencing court, this Court agrees with the position taken by

other sections of the Eastern District of Louisiana, i.e. that failure to meet the so-

called “exhaustion” requirements of 3582(c)(1)(A) forecloses the avenue to relief. See

United States v. Calogero, No. 18-203 “R” (E.D. La. Apr. 14, 2020) (Vance, J.), ECF

No. 74, at 2-3 (compassionate release inappropriate because 30 days had not passed

since defendant’s warden received his request, and he had not exhausted

administrative remedies); United States v. James, No. 13-84 “G” (E.D. La. Apr. 16,

2020) (Brown, J.), ECF No. 95, at 12 (denying compassionate release for failure to

exhaust administrative remedies and observing that“[t]his Court agrees with the

overwhelming majority of courts on the exhaustion issue. Section 3582(c)(1)(A)’s

exhaustion requirement is set out in mandatory terms and does not enumerate any




                                          2
     Case 2:14-cr-00086-CJB-JVM Document 513 Filed 06/04/20 Page 3 of 3



exceptions”) (citing cases); United States v. Celestine, No. 18-83 “H” (E.D. La. Apr.

13, 2020) (Milazzo, J.), ECF No. 133, at 3 (“While this Court is sympathetic to

Defendant’s request, it has no authority to consider it until Defendant exhausts the

requirements of the FSA.”).

      Here, Defendant has not provided evidence that he has either exhausted his

BOP administrative rights or that thirty days have passed since the warden

received Defendant’s request to bring a compassionate release motion on his behalf.

Conversely, counsel for the Government avers that he has spoken to a

representative from FCI Three Rivers who affirmed that Defendant has not yet

submitted any administrative request to the BOP. (Rec. Doc. 511 at 9).

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Rec. Doc. 754) is DENIED without prejudice as premature.

      New Orleans, Louisiana, this 3rd day of June, 2020.




                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE




                                          3
